Kkowltok, J.
This is an action of tort against three defendants for the conversion of various articles of clothing and other personal property belonging to the plaintiff. A verdict was rendered against all of the defendants, and exceptions were taken by the defendant Abbie E. Taylor alone, on the ground that there was no evidence to connect her with the wrongful acts of the other defendants.
This defendant is an old lady, and the plaintiff was the occupant of a room in an apartment house belonging to her and others. One of the other defendants, George B. Taylor, is her son, and the defendant, Miss Hastings, was employed in the house as a bookkeeper. There was evidence that the defendant *259said that her son was her agent and the superintendent of the hotel. Receipts for rent were signed by him as superintendent. There was testimony that the defendant had given him a lease of the suite in which the plaintiff’s room was, and that he leased it to the defendant Hastings. The plaintiff’s room was entered and her property was removed during her absence.
The plaintiff testified that the defendant said her lawyer would defend Miss Hastings if she went to law, and that it would not cost Miss Hastings anything; that after this action was begun the defendant came to her and wanted her to come back and take a room in another part of the hotel, and said she would see that the plaintiff was treated right next time. She had previously told the plaintiff that she had rented the plaintiff’s room to Miss Hastings and that the plaintiff would have to go to Miss Hastings for her things. There was evidence that the defendant gave directions in regard to some of the plaintiff’s property while it was being taken from her room, and had it brought to her own room, where the plaintiff found it. Without considering- the testimony more particularly, we are of opinion that there was evidence tending to show that the defendant participated in the conversion for which the action was brought.

Exceptions overruled.